Appeal Reinstated, Motion Granted, Appeal Dismissed, and Memorandum
Opinion filed September 12, 2019.




                                        In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00692-CV

 ENERGY STRATEGIC ADVISORY SERVICES LLC AND BLUESCAPE
            ENERGY PARTNERS LLC, Appellants

                                         V.

   ENTERPRISES PRODUCTS OPERATING LLC AND ACADIAN GAS
                 PIPELINE SYSTEM, Appellees

                    On Appeal from the 157th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-60848A


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed July 30, 2018. We abated
the appeal on November 26, 2018, on the parties’ joint motion so that they could
pursue settlement. On September 4, 2019, the parties filed a joint motion to dismiss
the appeal. See Tex. R. App. P. 42.1.
      We reinstate the appeal, grant the joint motion to dismiss, and dismiss the
appeal.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2